This is an appeal from a judgment of the district court of Comanche county sustaining a demurrer to the plaintiff's petition, dissolving temporary injunction, and dismissing the case.
The question presented on this appeal is identical with the question presented in case No. 13555, Kirk S. Miller v. Durwood H. Penwell et al., 112 Okla. _____, 239 P. 651, and we adopt the syllabus and opinion in that case as the syllabus and opinion in this case and recommend that the judgment appealed from be affirmed.